     Case 2:19-cv-00299-JAM-EFB Document 78 Filed 08/10/20 Page 1 of 2


 1

 2

 3

 4

 5                                 UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA
 7   CETERA ADVISOR NETWORKS, LLC                         CASE NO. 2:19-CV-00299-JAM-EFB
 8                   Plaintiff,
                                                          AMENDED ORDER ON JOINT
 9            vs.                                         STIPULATION REGARDING DEPOSIT
                                                          OF FUNDS HELD BY CETERA
10   PROTECTIVE PROPERTY & CASUALTY                       ADVISOR NETWORKS, LLC
     INSURANCE COMPANY, CAL CAPITAL
11   LIMITED, and GERALD B. GLAZER
12                   Defendants.
13   AND RELATED COUNTERCLAIM/
     CROSSCLAIMS
14

15

16            The Court, on the parties’ Joint Stipulation Regarding Deposit of Funds Held by Cetera
17   Advisor Networks, LLC and good cause appearing, orders as follows:
18            1.     The Court grants Plaintiff/Counterclaim Defendant Cetera Advisor Networks,
19   LLC ("Cetera") leave to liquidate the assets in the subject account (No. XXX-XX-4068)(the
20   "Account") and, after deducting attorney's fees of Six Thousand Three Hundred Forty-nine and
21   50/100 Dollars ($6,349.50) awarded in the Court's April 10, 2020 Order Granting in Part and
22   Denying in Part Cetera Advisor Networks LLC’s Interpleader Deposit (Doc. 54), to deposit all
23   remaining interpleader proceeds in the Court’s registry account.
24            2.     The deposited funds shall be subject to further orders by the Court based upon its
25   ultimate disposition of the remaining claims in this action.
26   /////
27   /////
28   /////

     {05492216.3}                                  1
                         [AMENDED] ORDER ON STIPULATION RE DEPOSIT OF FUNDS
     Case 2:19-cv-00299-JAM-EFB Document 78 Filed 08/10/20 Page 2 of 2


 1            3.    This Order supersedes the Court’s July 23, 2020 Order on Joint Stipulation

 2   Regarding Deposit of Funds Held by Cetera Advisor Networks, LLC (Doc. 75).

 3   IT IS SO ORDERED.

 4   Dated: August 10, 2020
                                                 /s/ John A. Mendez__________________
 5                                               HONORABLE JOHN A. MENDEZ
                                                 Judge of the United States District Court
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     {05492216.3}                                2
                       [AMENDED] ORDER ON STIPULATION RE DEPOSIT OF FUNDS
